(For the Syllabus, see the preceding case between the same parties.)
The defendant Whitaker filed the following exceptions:
1. Because the actual rent, after the repairs, was charged, and not the amount for which the house would have rented without the repairs and before they were made.
2. Because the account was not taken upon the basis suggested in the first exception, and made to conform thereto in all other respects. *Page 455 
3. Because the expense of collecting rent was not allowed defendant, to wit: ten per cent.
His Honor overruled the exceptions and the defendant appealed.
The facts in this case are the same as in a case between the same parties at this term. This being the defendant's, as that was the plaintiff's appeal.
There is error. There will be judgment here for the defendant for his costs.
PER CURIAM.                                    Judgment accordingly.
(607)